On account of the somewhat peculiar features of this case, I think it is proper to state the grounds upon which I differ from the opinion of the court.
I fully agree with the rule that, in dealing with a dangerous element, the highest degree of care is required. Applying this rule, however, I fail to see that the defendant was guilty of negligence. Up to the time of the accident the insulation of the machine, though not perfect, was such that it was not dangerous. No harm had come from it, and the leakage of electricity was slight. The current in use was not dangerous in itself. The court finds that the accident was due to a more powerful current from the contact of wires outside the defendant's premises, probably caused by a violent storm, and holds that the defendant was bound to have anticipated such a possibility. This is the statement to which I am unable to agree. There is nothing to show that the defendant knew that such a contact had ever occurred before or was likely to occur, except, as everybody may know, that in a violent storm poles may be blown down. True, this is a possibility. So it is a possibility that freshets may occur. Yet railroad companies, which are held to the highest degree of care, are not held liable for damage caused by extraordinary and unexpected floods and storms. Reasonable foresight is not held to go to the limit of bare possibilities. In the absence of anything to show the defendant's knowledge or control of outside wires, or any insecurity of the poles on which they were strung, or their adjacency to the wires leading to its factory, or a reasonable expectation that its wires were liable to become charged by other wires, it seems to me that the principle which applies to railroads, under similar conditions, is analogous and proper. I do not think that a duty should be charged upon a mere possibility, which is all that appears in this case. Except for the electrical current from outside, there is nothing to show negligence.